Title: No. 15: Grain and Flour imported from the United States of America into the Ports of France, in the Year 1789
From: Jefferson, Thomas
To: 


Grain and Flour imported from the United States of America into the Ports of France, in the Year 1789. from an official Statement.




French kentals.
}
equal to
}
 24,680
Tierces of 500 French pounds each.


Rice
123,401
69





Flour
256,545
94
140,959
American barrels.


Wheat
2,015,297
3
3,664,176
}
American bushels


Rye
307,390
96
558,891


Barley
260,131
52
520,262



